—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated November 13, 1997, which, inter alia, granted the defendant’s motion for summary judgment dismissing the complaint based upon the plaintiffs failure to sustain a serious injury pursuant to Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
*503The medical evidence submitted by the defendant made out a prima facie case that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d). The medical evidence submitted by the plaintiff in opposition to the motion indicated that, at most, he sustained a “minor, mild or slight” limitation, which is insignificant within the meaning of the statute (Licari v Elliott, 57 NY2d 230, 236). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.